DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1, 3-5, 7-8 are amended and filed on 11/24/2020.
Claims 2 is cancelled.
The amendment to claim 7-8 overcome the 112 rejection in the action mailed on 5/26/2020.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claims 1 recites in lines 1-2 “having one or more of the following feature:”, and the examiner can reject the claim with only one feature (one feature is enough to anticipate this claim). It is suggested Applicant delete “one or more” so that the claim is positively recites all limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (WO2014121051) using (US. 20150335872A1)(“Yang”)
Re claim 1, Yang discloses a soluble microneedle (Figs.1a-c, abstract) having one or more of the following features: a tip (108) diameter of the microneedle being 20 µm or smaller (¶0071); and an aspect ratio of the microneedle being 1-5 (this ratio can be achieve as aspect ratio = height of the microneedle (up to 5 mm or 5000 micrometer ¶0070) / base diameter(100-500 micrometer, ¶0071), wherein the microneedle comprises hyaluronic acid and sodium carboxymethyl cellulose (¶0067, ¶0105), and wherein a compressive yield strength of the microneedle is from 10 kN/cm2 or higher (yield is 0.23Mpa=23 kN/cm2 see ¶0064).
Re claim 3, Yang discloses wherein the tip diameter of the microneedle from 5 µm to 20 µm (¶0071); and the aspect ratio of the microneedle is 1.5-3 (this ratio can be achieve as aspect ratio = height of the microneedle (up to 5 mm or 5000 micrometer ¶0070) / base diameter(100-500 micrometer, ¶0071).
Re claim 4, Yang discloses wherein the compressive yield strength of the microneedle is from 20 kN/cm2 to 1,500 kN/cm2 (yield is 0.23Mpa=23 kN/cm2 see ¶0064).
Re claim 5, Yang discloses wherein the microneedle further comprises a saccharide (¶0067).
Re claim 6, Yang discloses a microneedle patch (Fig. 2) comprising two or more of the soluble microneedle according to claim 1 and a support holding the soluble microneedle (200).
Re claim 7, Yang discloses wherein a size of the microneedle over the distance between the microneedles results in a fraction that is greater than 0.1 and equal to or smaller than 2 (¶0073, wherein the needle density is 10 x 10 in square cm and the base diameter of the needle is 
Re claim 8, Yang discloses wherein a size of the microneedle over the distance between the microneedles results in a fraction that is 0.5-2 (¶0073, wherein the needle density is 10 x 10 in square cm and the base diameter of the needle is up to 500 micrometer so the distance between the needles is about 500 micrometer, so the ration of the length (up to 5000 micrometer)/ about 500 micrometer can be 0.1-2).
Response to Arguments
Applicant’s arguments with respect to claim(s) 11/24/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783